Exhibit 10.84




AMENDED AND RESTATED PLEDGE AGREEMENT
AMENDED AND RESTATED PLEDGE AGREEMENT dated as of April 26, 2017 (the “Pledge
Agreement”), among Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), each Subsidiary of the Borrower listed on the
signature pages hereto or that becomes a party hereto pursuant to Section 9
hereof (each such Subsidiary being a “Subsidiary Pledgor” and, collectively, the
“Subsidiary Pledgors”; the Subsidiary Pledgors and the Borrower are referred to
collectively as the “Pledgors”) and Citibank, N.A. (“Citi”), as Collateral Agent
(in such capacity, and together with any successor or permitted assign, the
“Collateral Agent”) under the Credit Agreement (as defined below) for the
benefit of the Secured Parties (which, for the purposes of this Pledge
Agreement, shall include (a) any Secured Party under and as defined in Credit
Agreement and (b) any Cash Management Bank (as defined below)).
W I T N E S S E T H:
WHEREAS, on August 17, 2007, the Borrower entered into (a) a Pledge Agreement
with Goldman Sachs Credit Partners L.P. (“GSCP”), as collateral agent, and the
other Pledgors party thereto (as the same has been amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Pledge Agreement”), (b) a Credit Agreement with GSCP, as administrative agent
and collateral agent, the financial institutions party thereto as lenders and
letter of credit issuers, the Borrower, Iniciativas Culturales de España S.L.,
as the foreign subsidiary borrower (“ICE”), and others party thereto (as the
same has been amended, restated, supplemented or otherwise modified prior to the
date hereof, including as amended and restated on June 16, 2011 pursuant to an
Amended and Restated Credit Agreement among the Borrower, ICE, the lending
institutions party thereto from time to time as Lenders, and GSCP, as
administrative agent and collateral agent, as such Amended and Restated Credit
Agreement has been amended, restated, supplemented and otherwise modified prior
to the date hereof, the “Original Credit Agreement”) and (c) other Credit
Documents (as defined in the Original Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation and Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Pledge Agreement and the other Credit Documents in
effect prior to the date thereof and Citi was appointed as successor
administrative agent and successor collateral agent under the Original Credit
Agreement, the Original Pledge Agreement and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, Citi, as administrative agent and collateral agent, the
Lenders (as defined therein) party thereto, and the others party thereto, the
“Amendment”), pursuant to which the Original Credit Agreement was amended and
restated in its entirety pursuant to, and superseded by, that certain Second
Amended and Restated Credit


-1-

--------------------------------------------------------------------------------




Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lender institutions from time to time party thereto (the
“Lenders”) and Citi as Administrative Agent and the Collateral Agent;
WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released;
WHEREAS, (a) pursuant to the Credit Agreement, among other things, the Lenders
have severally agreed to make Loans to the Borrower and the Letter of Credit
Issuers have agreed to issue Letters of Credit for the account of the Borrower
and the Restricted Domestic Subsidiaries (collectively, the “Extensions of
Credit”) upon the terms and subject to the conditions set forth therein, (b) one
or more Hedge Banks may from time to time enter into Secured Hedge Agreements
with the Borrower and/or its Subsidiaries and (c) one or more Cash Management
Banks may from time to time enter into Cash Management Programs with one or more
Pledgors;
WHEREAS, pursuant to the Amended and Restated Guarantee, dated as of the date
hereof (as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee”), each Pledgor has agreed to
unconditionally and irrevocably guarantee, as primary obligor and not merely as
surety, to the Collateral Agent for the benefit of the Secured Parties, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of anyone other than
such Pledgor;
WHEREAS, each Subsidiary Pledgor is a direct or indirect wholly-owned Subsidiary
of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;
WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that the Pledgors shall have executed and delivered this Pledge Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;
WHEREAS, (a) the Pledgors are the legal and beneficial owners of the Equity
Interests described in Schedule 1 hereto and (b) each of the Pledgors is the
legal and beneficial owner of the Indebtedness described in Schedule 1 hereto;
and


-2-

--------------------------------------------------------------------------------




WHEREAS, the Borrower has requested that the Original Pledge Agreement be
amended and restated in its entirety to incorporate the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the other Agents, the Lenders and
the Letter of Credit Issuers to enter into the Credit Agreement and to induce
the respective Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower and the Restricted Domestic Subsidiaries
under the Credit Agreement and to induce one or more Lenders, Affiliates of
Lenders or other Hedge Banks to enter into Secured Hedge Agreements with the
Borrower and/or its Subsidiaries and to induce one or more Cash Management Banks
to enter into Cash Management Programs with one or more Pledgors, the Pledgors
hereby agree with the Collateral Agent, for the benefit of the Secured Parties,
to amend and restate the Original Pledge Agreement, and the Original Pledge
Agreement is hereby amended and restated in its entirety as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)     “Cash Management Bank” shall mean any Person (other than the Borrower or
any of its Subsidiaries) that, with respect to any Cash Management Program that
is in effect on or after the Closing Date (or any replacement or renewal
thereof), is a Lender or Agent or an Affiliate of a Lender or Agent, in its
capacity as a party to such Cash Management Program.
(c)    “Collateral” shall have the meaning provided in Section 2.
(d)    As used herein, the term “Equity Interests” shall mean, collectively,
Stock and Stock Equivalents.
(e)    “Pledged Shares” shall mean (i) the Equity Interests described in
Schedule 1 hereto and issued by the entities named therein and (ii) any Equity
Interests of the issuer of such Equity Interests described in Schedule 1 hereto
or any other Subsidiary directly held by any Pledgor in the future (the
“After-acquired Shares”) except to the extent excluded from the Collateral for
the applicable Secured Obligations pursuant to the last paragraph of Section 2
below.
(f)    “Pledged Debt” shall mean (i) the Indebtedness described in Schedule 1
hereto and (ii) any other Indebtedness owed to any Pledgor hereafter and
required to be pledged pursuant to Section 9.12(a) of the Credit Agreement.
(g)    “Proceeds” and any other term used herein or in the Credit Agreement
without definition that is defined in the UCC has the meaning given to it in the
UCC.
(h)    “Secured Obligations” shall mean (i) Obligations, (ii) all advances to,
and debts, liabilities, obligations, covenants and duties of, any Pledgor
arising under (x) any purchasing card program established to enable headquarters
and field staff of a Pledgor to


-3-

--------------------------------------------------------------------------------




purchase goods and supplies from vendors, (y) any travel and entertainment card
program established to enable headquarters and field staff of a Pledgor to make
payments for expenses incurred related to travel and entertainment and (z) any
payments-on-behalf-of (POBO) or receipts-on-behalf-of (ROBO) programs or any
other cash management programs involving any agreement or arrangement to provide
treasury management, depository, overdraft, letters of credit, automated
clearinghouse, electronic funds transfer, cash pooling and similar programs (all
such programs under this clause (ii), collectively, “Cash Management Program”)
entered into in the ordinary course of business by and between any Pledgor and a
Cash Management Bank; provided that the aggregate principal amount of the
obligations secured pursuant to clause (ii) shall at no time exceed $40,000,000
and (iii) all advances to, and debts, liabilities, obligations, covenants and
duties of, any Restricted Non-Domestic Subsidiary solely with respect to any
Secured Hedge Agreement entered into by a Restricted Non-Domestic Subsidiary.
(i)    As used herein, the term “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York; provided, however, that,
in the event that, by reason of mandatory provisions of law, any of the
attachment, perfection or priority of the Collateral Agent’s and the Secured
Parties’ security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
(j)    References to “Lenders” in this Pledge Agreement shall be deemed to
include Hedge Banks that may from time to time enter into Secured Hedge
Agreements with the Borrower and/or its Restricted Subsidiaries.
(k)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and Section
references are to Sections of this Pledge Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.
(l)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(m)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
2.    Grant of Security. Each Pledgor hereby transfers, assigns and pledges to
the Collateral Agent, for the ratable benefit of the Secured Parties, and grants
to the Collateral Agent, for the ratable benefit of the Secured Parties, a lien
on and a security interest in (the “Security Interest”) all of such Pledgor’s
right, title and interest in, to and under the following, whether now owned or
existing or at any time hereafter acquired or existing (collectively, the
“Collateral”) as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:


-4-

--------------------------------------------------------------------------------




(a)    the Pledged Shares held by such Pledgor and the certificates representing
such Pledged Shares and any interest of such Pledgor in the entries on the books
of the issuer of the Pledged Shares or any financial intermediary pertaining to
the Pledged Shares and all dividends, cash, warrants, rights, instruments and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Shares.
(b)    the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and
(c)    to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral.
Notwithstanding the foregoing, the Collateral for the Secured Obligations shall
not include any Excluded Stock and Stock Equivalents.
3.    Security for Secured Obligations. This Pledge Agreement secures the
payment of all the Secured Obligations of each Credit Party. Without limiting
the generality of the foregoing, this Pledge Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed by
any Credit Party to the Secured Parties under the Credit Documents but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Credit Party.
4.    Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be promptly delivered to and
held by or on behalf of the Collateral Agent pursuant hereto to the extent
required by the Credit Agreement and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. The Collateral Agent shall have the right, at any time after
the occurrence and during the continuance of an Event of Default and with notice
to the relevant Pledgor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Pledged Shares. Each
delivery of Collateral (including any After-acquired Shares) shall be
accompanied by a notice to the Collateral Agent describing the securities
theretofore and then being pledged hereunder.
5.    Representations and Warranties. Each Pledgor represents and warrants as
follows:
(a)    Schedule 1 hereto (i) correctly represents as of the Closing Date (A) the
issuer, the certificate number, the Pledgor and the record and beneficial owner,
the number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Pledged Shares and (B) the issuer, the initial
principal amount, the Pledgor and holder, date of issuance and maturity date of
all Pledged Debt and (ii) together with the comparable schedule to each
supplement hereto, includes all Equity Interests, debt securities and promissory
notes required to be pledged hereunder. Except as set forth on Schedule 1, the


-5-

--------------------------------------------------------------------------------




Pledged Shares represent all (or 65% in the case of pledges of Foreign
Subsidiaries) of the issued and outstanding Equity Interests of each class of
Equity Interests in the issuer on the Closing Date.
(b)    Such Pledgor is the legal and beneficial owner of the Collateral pledged
or assigned by such Pledgor hereunder free and clear of any Lien, except for
Permitted Liens and the Lien created by this Pledge Agreement.
(c)    As of the Closing Date, the Pledged Shares pledged by such Pledgor
hereunder have been duly authorized and validly issued and, in the case of
Pledged Shares issued by a corporation, are fully paid and non-assessable.
(d)    The execution and delivery by such Pledgor of this Pledge Agreement and
the pledge of the Collateral pledged by such Pledgor hereunder pursuant hereto
create a legal, valid and enforceable security interest in such Collateral and,
upon delivery of such Collateral to the Collateral Agent in the State of New
York, shall constitute a fully perfected Lien on and security interest in the
Collateral, securing the payment of the Secured Obligations, in favor of the
Collateral Agent for the benefit of the Secured Parties, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.
(e)    Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Pledge Agreement and this
Pledge Agreement, constitutes a legal, valid and binding obligation of each
Pledgor, enforceable in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally and subject to general principles of equity.
6.    Certification of Limited Liability Company, Limited Partnership Interests
and Pledged Debt.
(a)    In the event that any Equity Interests in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall be represented by a certificate, the applicable Pledgor shall
cause the issuer of such interests to elect to treat such interests as a
“security” within the meaning of Article 8 of the Uniform Commercial Code of its
jurisdiction of organization or formation, as applicable, by including in its
organizational documents language substantially similar to the following and,
accordingly, such interests shall be governed by Article 8 of the Uniform
Commercial Code:
“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable]. Each certificate evidencing partnership/membership interests in the
Partnership/Company shall bear the following legend: “This certificate evidences
an interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all


-6-

--------------------------------------------------------------------------------




outstanding certificates have been surrendered for cancellation and any new
certificates thereafter issued shall not bear the foregoing legend.”
(b)    In the event that any Equity Interests in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall not be represented by a certificate but the interests in such
Domestic Subsidiary are securities for purposes of Section 8-103 of the UCC, the
applicable Pledgor shall cause the subsidiary to issue a certificate for such
Equity Interests and to comply with clause (a) above.
(c)    Each Pledgor will comply with Section 9.12(b) of the Credit Agreement.
7.    Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, and which
the Collateral Agent or the Administrative Agent may reasonably request, in
order (x) to perfect and protect any pledge, assignment or security interest
granted hereby (including the priority thereof) or (y) to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral.
8.    Voting Rights; Dividends and Distributions; Etc.
(a)    So long as no Event of Default shall have occurred and be continuing:
(i)    Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Pledge Agreement or the other Credit
Documents.
(ii)    The Collateral Agent shall execute and deliver (or cause to be executed
and delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.
(b)    Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien created by this Pledge Agreement,
any and all dividends, distributions, principal and interest made or paid in
respect of the Collateral to the extent permitted by the Credit Agreement, as
applicable; provided, however, that any and all noncash dividends, interest,
principal or other distributions that would constitute Pledged Shares or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Equity Interests of the issuer of any Pledged Shares or received
in exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be, and shall be forthwith delivered to the Collateral Agent to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the


-7-

--------------------------------------------------------------------------------




other property or funds of such Pledgor and be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).
(c)    Upon written notice to a Pledgor by the Collateral Agent following the
occurrence and during the continuance of an Event of Default,
(i)    all rights of such Pledgor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights during the continuance of such Event of Default, provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right (but not the obligation) from time to time following the
occurrence and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived, each Pledgor will have the right to exercise the voting and consensual
rights that such Pledgor would otherwise be entitled to exercise pursuant to the
terms of Section 8(a)(i) (and the obligations of the Collateral Agent under
Section 8(a)(ii) shall be reinstated);
(ii)    all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default. After all Events of Default have been cured or waived, the
Collateral Agent shall repay to each Pledgor (without interest) all dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be permitted to receive, retain and use pursuant to the terms of
Section 8(b);
(iii)    all dividends, distributions and principal and interest payments that
are received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsements); and
(iv)    in order to permit the Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such Pledgor
shall from time to time execute and deliver to the Collateral Agent, appropriate
proxies, dividend payment orders and other instruments as the Collateral Agent
may reasonably request in writing.
9.    Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:


-8-

--------------------------------------------------------------------------------




(a)    not (i) except as permitted by the Credit Agreement, sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral or (ii) create or suffer to exist any consensual Lien upon or with
respect to any of the Collateral, except for the Lien created by this Pledge
Agreement provided that in the event such Pledgor sells or otherwise disposes of
assets as permitted by the Credit Agreement, and such assets are or include any
of the Collateral, the Collateral Agent shall release such Collateral to such
Pledgor free and clear of the Lien created by this Agreement concurrently with
the consummation of such sale;
(b)    pledge and, if applicable, cause each Domestic Subsidiary to pledge, to
the Collateral Agent for the ratable benefit of the Secured Parties, immediately
upon acquisition thereof, all the Equity Interests and all evidence of
Indebtedness held or received by such Pledgor or Domestic Subsidiary required to
be pledged hereunder pursuant to Section 9.12 of the Credit Agreement, in each
case pursuant to a supplement to this Pledge Agreement substantially in the form
of Annex A hereto (it being understood that the execution and delivery of such a
supplement shall not require the consent of any Pledgor hereunder and that the
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Pledgor as a party to
this Pledge Agreement); and
(c)    defend its and the Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
Permitted Liens and the Lien created by this Agreement), however arising, and
any and all Persons whomsoever.
10.    Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints, which appointment is irrevocable and coupled with an interest, the
Collateral Agent as such Pledgor’s attorney-in-fact, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor or otherwise, to
take any action and to execute any instrument, in each case after the occurrence
and during the continuance of an Event of Default and with notice to such
Pledgor, that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Pledge Agreement, including to receive, indorse
and collect all instruments made payable to such Pledgor representing any
dividend, distribution or principal or interest payment in respect of the
Collateral or any part thereof and to give full discharge for the same.
11.    The Collateral Agent’s Duties. The powers conferred on the Collateral
Agent hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property.


-9-

--------------------------------------------------------------------------------




12.    Remedies. If any Event of Default shall have occurred and be continuing:
(a)    The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) or any other
applicable law or in equity and also may with notice to the relevant Pledgor,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange broker’s board or at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, at such price
or prices and upon such other terms as are commercially reasonable irrespective
of the impact of any such sales on the market price of the Collateral. The
Collateral Agent shall be authorized at any such sale (if it deems it advisable
to do so) to restrict the prospective bidders or purchasers of Collateral to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and, upon consummation of any such sale, the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives (to the extent permitted by law) all
rights of redemption, stay and/or appraisal that it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. The Collateral Agent or any Secured Party shall have the right upon any
such public sale, and, to the extent permitted by law, upon any such private
sale, to purchase all or any part of the Collateral so sold, and the Collateral
Agent or such Secured Party may pay the purchase price by crediting the amount
thereof against the Secured Obligations. Each Pledgor agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to such
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. To the extent permitted by law,
each Pledgor hereby waives any claim against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree.
(b)    The Collateral Agent shall apply the Proceeds of any collection or sale
of the Collateral in the manner specified in Section 11 of the Credit Agreement.
Upon any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.


-10-

--------------------------------------------------------------------------------




(c)    The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.
(d)    All payments received by any Pledgor in respect of the Collateral after
the occurrence and during the continuance of an Event of Default shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall be forthwith delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).
13.    Amendments, etc. with Respect to the Secured Obligations; Waiver of
Rights. Each Pledgor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Pledgor and without notice to or
further assent by any Pledgor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents, the Letters of Credit and any other
documents executed and delivered in connection therewith, the Secured Hedge
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the applicable Administrative Agent (or the Required Lenders, as the
case may be, or, in the case of any Secured Cash Management Agreement and
Secured Hedge Agreement, the Hedge Bank party thereto) may deem advisable from
time to time, and (d) any collateral security, guarantee or right of offset at
any time held by the Collateral Agent or any other Secured Party for the payment
of the Secured Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Collateral Agent nor any other Secured Party shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Secured Obligations or for this Pledge Agreement or
any property subject thereto. When making any demand hereunder against any
Pledgor, the Collateral Agent or any other Secured Party may, but shall be under
no obligation to, make a similar demand on the Borrower or any Pledgor or any
other person, and any failure by the Collateral Agent or any other Secured Party
to make any such demand or to collect any payments from the Borrower or any
Pledgor or any other person or any release of the Borrower or any Pledgor or any
other person shall not relieve any Pledgor in respect of which a demand or
collection is not made or any Pledgor not so released of its several obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Collateral Agent or
any other Secured Party against any Pledgor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
14.    Continuing Security Interest; Assignments Under the Credit Agreement;
Release.
(a)    This Pledge Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Pledgor and
the successors and assigns thereof, and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their


-11-

--------------------------------------------------------------------------------




respective successors, indorsees, transferees and assigns until all the
Obligations (other than any contingent indemnity obligations not then due) under
the Credit Documents shall have been satisfied by payment in full, the
Commitments shall be terminated and no Letters of Credit shall be outstanding
(or all Letters of Credit outstanding shall have been Cash Collateralized,
otherwise collateralized with “back to back” letters of credit or otherwise
supported on terms satisfactory to the Collateral Agent), notwithstanding that
from time to time during the term of the Credit Agreement and any Secured Hedge
Agreement the Credit Parties may be free from any Secured Obligations.
(b)    A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Pledgor shall be automatically
released upon such Subsidiary Pledgor ceasing to be a Guarantor, subject to the
requirements of Section 14.1 of the Credit Agreement.
(c)    The Collateral shall be automatically released from the Liens of this
Agreement (i) to the extent provided for in Section 14.1 of the Credit Agreement
or (ii) upon the effectiveness of any written consent to the release of the
security interest granted in such Collateral pursuant to Section 14.1 of the
Credit Agreement. Any such release in connection with any sale, transfer or
other disposition of such Collateral shall result in such Collateral being sold,
transferred or disposed of, as applicable, free and clear of the Liens of this
Agreement.
(d)    In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.
15.    Reinstatement. Each Pledgor further agrees that, if any payment made by
any Credit Party or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of Collateral are required to be returned by any Secured Party to
such Credit Party, its estate, trustee, receiver or any other party, including
any Pledgor, under any bankruptcy law, state, federal or foreign law, common law
or equitable cause, then, to the extent of such payment or repayment, any Lien
or other Collateral securing such liability shall be and remain in full force
and effect, as fully as if such payment had never been made or, if prior thereto
the Lien granted hereby or other Collateral securing such liability hereunder
shall have been released or terminated by virtue of such cancellation or
surrender), such Lien or other Collateral shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect any Lien or other Collateral securing the
obligations of any Pledgor in respect of the amount of such payment.
16.    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Pledgor shall be given to it in care of the Borrower at
the Borrower’s address set forth in Section 14.2 of the Credit Agreement.


-12-

--------------------------------------------------------------------------------




17.    Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
18.    Severability. Any provision of this Pledge Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
19.    Integration. This Pledge Agreement together with the other Credit
Documents represents the agreement of each of the Pledgors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.
20.    Amendments in Writing; No Waiver; Cumulative Remedies.
(a)    None of the terms or provisions of this Pledge Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Pledgor and the Collateral Agent in accordance with
Section 14.1 of the Credit Agreement.
(b)    Neither the Collateral Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 20(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion.
(c)    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
21.    Section Headings. The Section headings used in this Pledge Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.


-13-

--------------------------------------------------------------------------------




22.    Successors and Assigns. This Pledge Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns, except
that no Pledgor may assign, transfer or delegate any of its rights or
obligations under this Pledge Agreement without the prior written consent of the
Collateral Agent, except pursuant to a transaction permitted by the Credit
Agreement.
23.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS PLEDGE
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
24.    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Pledge Agreement and the other Credit Documents to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 24 any special, exemplary, punitive or consequential damages.
25.    GOVERNING LAW. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
26.    No Novation. Except as expressly set forth herein or in the Amendment,
this Pledge Agreement does not extinguish the outstanding obligations of the
Pledgors evidenced


-14-

--------------------------------------------------------------------------------




by the Original Pledge Agreement or discharge or release any lien or security
interest or any other security under the Credit Documents, all of which security
interests shall continue under the Credit Documents. Nothing herein contained
shall be construed as a substitution or novation of the original obligations
under the Original Pledge Agreement, which shall remain in full force and
effect, except as amended hereby.
27.    [Signature Pages Follow]


-15-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the day and year first above written.
LAUREATE EDUCATION, INC., as Pledgor




By:    /s/ Eilif Serck-Hanssen        
    Name: Eilif Serck-Hanssen
    Title: President, Chief Administrative
Officer and Chief Financial Officer




POST-SECONDARY EDUCATION ACQUISITION CORPORATION, as Pledgor




By:    /s/ Adam Morse        
    Name: Adam Morse
    Title: President




WALDEN E-LEARNING, LLC, as Pledgor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP, Secretary & Treasurer




THE CANTER GROUP OF COMPANIES, LLC, as Pledgor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




LAUREATE EDUCATION INTERNATIONAL LTD, as Pledgor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary


[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------








CANTER AND ASSOCIATES, LLC, as Pledgor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




EDUCATIONAL SATELLITE SERVICES, INC., as Pledgor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




WALL STREET INTERNATIONAL HOLDINGS-US I, INC., as Pledgor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




FLEET STREET AVIATION, LLC, as Pledgor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary


LEI ADMINISTRATION, LLC, as Pledgor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary


EXETER STREET HOLDINGS LLC, as Pledgor






[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary


[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------






CITIBANK, N.A., as Collateral Agent
By:    /s/ Caesar Wyszomirski    
Name:
Caesar Wyszomirski

Title:
Director



















[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------






ANNEX A
TO THE AMENDED AND
RESTATED PLEDGE AGREEMENT
SUPPLEMENT NO. [    ] dated as of [            ] to the AMENDED AND RESTATED
PLEDGE AGREEMENT dated as of April 26, 2017 (as amended, restated, supplemented
or otherwise modified or replaced through the date hereof, the “Pledge
Agreement”) among Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), each Subsidiary of the Borrower listed on the
signature pages thereto (each such Subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors and the
Borrower are referred to collectively herein as the “Pledgors”) and Citibank,
N.A., as collateral agent (in such capacity, the “Collateral Agent”) under the
Credit Agreement referred to below.
A.    Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of April 26, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the lenders or other financial institutions or entities from
time to time party thereto (the “Lenders”), Citibank, N.A., as Administrative
Agent and Collateral Agent and the Amended and Restated Guarantee dated as of
April 26, 2017 (as the same may be amended, restated, supplemented and or
otherwise modified from time to time, the “Guarantee”), among the Borrower, the
Guarantors party thereto and the Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Pledge Agreement.
C.    The Pledgors have entered into the Pledge Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Lenders
and the Letter of Credit Issuers to enter into the Credit Agreement and to
induce the respective Lenders and the Letter of Credit Issuers to make their
respective Extensions of Credit to the Borrower and the Restricted Domestic
Subsidiaries under the Credit Agreement and to induce one or more Hedge Banks to
enter into Secured Hedge Agreements with the Borrower and/or its Subsidiaries
and to induce one or more Cash Management Banks to enter into Cash Management
Programs with one or more Pledgors.
D.    The undersigned (each an “Additional Pledgor”) are (a) the legal and
beneficial owners of the Equity Interests described in Schedule 1 hereto and
issued by the entities named therein (such pledged Equity Interests, together
with any Equity Interests of the issuer of such Pledged Shares or any other
Subsidiary held directly by any Additional Pledgor in the future, in each case,
except to the extent excluded from the Collateral for the applicable Secured
Obligations pursuant to the penultimate paragraph of Section 1 below (the
“After-acquired Additional Pledged Shares”), referred to collectively herein as
the “Additional Pledged Shares”) and (b) the legal and beneficial owners of the
Indebtedness described under Schedule 1 hereto (together with any other
Indebtedness owed to any Additional Pledgor hereafter and





--------------------------------------------------------------------------------





required to be pledged pursuant to Section 9.12(a) of the Credit Agreement, the
“Additional Pledged Debt”).
E.    Section 9.11 of the Credit Agreement and Section 9(b) of the Pledge
Agreement provide that additional Subsidiaries may become Subsidiary Pledgors
under the Pledge Agreement by execution and delivery of an instrument in the
form of this Supplement. Each undersigned Additional Pledgor is executing this
Supplement in accordance with the requirements of Section 9(b) of the Pledge
Agreement to pledge to the Collateral Agent for the ratable benefit of the
Secured Parties the Additional Pledged Shares and the Additional Pledged Debt
and to become a Subsidiary Pledgor under the Pledge Agreement in order to induce
the Lenders and the Letter of Credit Issuers to make additional Extensions of
Credit and as consideration for Extensions of Credit previously made.
Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:
SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Collateral Agent, for the ratable benefit of the Secured Parties, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in all of such Additional Pledgor’s right, title and
interest in the following, whether now owned or existing or hereafter acquired
or existing (collectively, the “Additional Collateral”):
(a)    the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares;
(b)    the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and
(c)    to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Additional Collateral.
Notwithstanding the foregoing, the Additional Collateral for the Secured
Obligations shall not include any Excluded Stock and Stock Equivalents.
For purposes of the Pledge Agreement, the Collateral shall be deemed to include
the Additional Collateral.


A-2

--------------------------------------------------------------------------------





SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor, and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.
SECTION 3. Each Additional Pledgor represents and warrants as follows:
(a)    Schedule 1 hereto correctly represents as of the date hereof (A) the
issuer, the certificate number, the Additional Pledgor and registered owner, the
number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Additional Pledged Shares and (B) the issuer, the
initial principal amount, the Additional Pledgor and holder, date of and
maturity date of all Additional Pledged Debt. Except as set forth on Schedule 1,
the Pledged Shares represent all (or 65% in the case of pledges of Foreign
Subsidiaries) of the issued and outstanding Equity Interests of each class of
Equity Interests of the issuer on the date hereof.
(b)    Such Additional Pledgor is the legal and beneficial owner of the
Additional Collateral pledged or assigned by such Additional Pledgor hereunder
free and clear of any Lien, except for the Lien created by this Supplement to
the Pledge Agreement.
(c)    As of the date of this Supplement, the Additional Pledged Shares pledged
by such Additional Pledgor hereunder have been duly authorized and validly
issued and, in the case of Additional Pledged Shares issued by a corporation,
are fully paid and non-assessable.
(d)    The execution and delivery by such Additional Pledgor of this Supplement
and the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a valid and perfected first-priority security
interest in the Additional Collateral, securing the payment of the Secured
Obligations, in favor of the Collateral Agent for the ratable benefit of the
Secured Parties.
(e)    Such Additional Pledgor has full power, authority and legal right to
pledge all the Additional Collateral pledged by such Additional Pledgor pursuant
to this Supplement, and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor, enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.
SECTION 4. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become


A-3

--------------------------------------------------------------------------------





effective as to each Additional Pledgor when the Collateral Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of such Additional Pledgor and the Collateral Agent.
SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Pledge Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.


A-4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.
[NAME OF ADDITIONAL PLEDGOR]
By:        
Name:    
Title:    


CITIBANK, N.A., as Collateral Agent
By:        
Name:    
Title:    




A-5